Exhibit 10.2

 

AMENDED AND RESTATED EXECUTIVE RETENTION AGREEMENT

 

This Amended and Restated Executive Retention Agreement (the “Agreement”) is
made and entered into as of February 4, 2019 (the “Effective Date”) by and
between WORKHORSE GROUP INC., a Nevada corporation (the “Company”), and Duane
Hughes (the “Executive”).

 

Recitals:

 

WHEREAS, the Executive is a key employee of the Company who possesses valuable
proprietary knowledge of the Company, its business and operations and the
markets in which the Company competes; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
encourage the Executive to continue to devote the Executive’s full attention and
dedication to the success of the Company, and to provide specified compensation
and benefits to the Executive in the event of a Termination Upon Change of
Control or certain other terminations pursuant to the terms of this Agreement.

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

  

1. PURPOSE AND TERM; DUTIES

 

1.1 The purpose of this Agreement is to provide specified compensation and
benefits to the Executive in the event of (i) a Termination Upon Change of
Control or (ii) an Involuntary Termination. Subject to the terms of any
applicable written employment agreement between Company and the Executive (as to
which Executive acknowledges no other such agreement exists as of the date
hereof), either the Executive or Company may terminate the Executive’s
employment at any time for any reason, with or without notice. The term of this
Agreement shall be the period from the date set forth above until Executive’s
employment is terminated for any reason or this Agreement is terminated by
mutual agreement of the parties.

 

1.2 The Executive’s job responsibilities will comprise of serving as the Chief
Executive Officer of the Company managing and overseeing all operations and
matters of the Company in order to establish a successful business and manage
growth. In addition, Executive will undertake such functions as are customarily
applicable to Executive’s position, as well as those that are reasonably
assigned to you by the Board.

 

1.3 As part of Executive’s duties Executive will be required to work at the
Company’s executive offices. The Executive is entitled to four (4) weeks of
vacation which will accrue on a pro-rata basis during the year, in addition to
all public holidays when the office is closed.   Executive will be eligible to
participate in all employee benefit plans established by the Company for its
employees from time to time. In accordance with Company policies from time to
time, the Company will reimburse you for all reasonable and proper travel and
business expenses incurred by you in the performance of your duties.

 



-1-

 

 

2. COMPENSATION AND TERMINATION GENERALLY

 

2.1 Compensation.

 

2.1.1 Annual Salary. The Executive’s current base salary of $350,000 per annum,
subject to periodic review and modification which may not be adjusted downward
by the Company’s Board of Directors (the “Board”) as may be delegated to the
Compensation Committee of the Board (references herein to the Compensation
Committee shall include reference to the Board if no such Committee exists at
any time) at such time or times as it shall determine. The Company’s
Compensation Committee shall also from time to time, in its discretion,
determine the type and amount of other forms of compensation for Executive’s
service with the Company (including, without limitation, stock options or other
forms of equity awards).

 

2.1.2 Bonuses. Upon signing this Agreement, Executive shall receive a bonus of
$25,000. In addition, Executive shall receive a bonus of $25,000 upon the
Company closing a financing in excess of $10,000,000. Executive Each calendar
year during the term of the Executive’s employment with the Company (including
the calendar year ending December 31, 2019), Executive will be eligible to
receive a cash bonus (“Cash Bonus”) as determined by the Board based upon the
achievement of performance goals established by the Board and provided to
Executive in writing within thirty (30) days after the beginning of the calendar
years subject to the Company establishing an approved budget (for calendar year
2019 the performance goals shall be established by the Board and provided to
Executive in writing within thirty (30) days after establishing an approved
budget). The Executive's target Cash Bonus will be 50% of the Base Salary with
the potential to receive 100% of the Base Salary or up to 150% of the Base
Salary if the highest performance goals as established by the Board are
achieved. With respect to each calendar year during the term of the Executive’s
employment with the Company, the Company will determine the amount of the Cash
Bonus to be awarded within sixty (60) days after the end of the calendar year to
which the Cash Bonus relates and will pay the awarded Cash Bonus at the next
payroll to occur following such determination. To be eligible to receive an Cash
Bonus for a particular year, the Executive must be employed by the Company
through the end of such calendar year.

 

2.1.3 Options. The Executive will be provided with an initial grant of options
to purchase 1,000,000 shares of common stock, which shall vest over three (3)
years in equal quarterly installments of 83,333 shares per quarter commencing
March 31, 2019.  The exercise price of the options shall be $0.97 per share and
the term shall be ten years. The Executive may be eligible for additional equity
incentive grants, subject to Executive’s continued employment and satisfactory
job performance, which may be made from time to time, by the Board, on the same
terms as other executive employees of the Company. Terms and conditions of all
the equity incentive grants, will be in accordance with the terms of the
Company’s Equity Incentive Plan in effect at the time of each such grant.

 

2.2 Termination of Employment Generally. In the event the Executive’s employment
with the Company terminates, for any reason whatsoever including death or
disability the Executive shall be entitled to the benefits described in this
Section 2.2.

 

2.2.1 Accrued Salary and Vacation. All salary and accrued vacation earned
through the Termination Date shall be paid to Executive on such date.

 



-2-

 

 

2.2.2 Accrued Bonus Payment. The Executive shall receive a lump sum payment of
any actual bonus amount to the extent that all the conditions for payment of
such bonus have been satisfied and any such bonus was earned and is unpaid on
the Termination Date.

 

2.2.3 Expense Reimbursement. Within ten (10) days following submission to the
Company of proper expense reports by the Executive, the Company shall reimburse
the Executive for all expenses incurred by the Executive, consistent with the
Company’s expense reimbursement policy in effect prior to the incurring of each
such expense, in connection with the business of the Company prior to the
Termination Date.

 

2.2.4 Equity Compensation. The period during which the Executive may exercise
any rights (“Exercise Period”) under any outstanding stock options (or any other
equity award, including, without limitation, stock appreciation rights and
restricted stock units) granted to the Executive under any equity incentive plan
or agreement adopted by the Board of Directors (the “Company Plans”) shall
continue as set forth in such security; provide, however, such Exercise Period
shall terminate immediately in the event Executive is terminated for Cause.
Further, in the event the Executive is terminated for Cause or leaves for any
reason except as set forth in Section 4, then the vesting of all outstanding
stock options (or any other equity award, including, without limitation, stock
appreciation rights and restricted stock units) shall cease.

 

3. TERMINATION UPON CHANGE OF CONTROL

 

3.1 Severance Payment. In the event of the Executive’s Termination Upon Change
of Control, the Executive shall be entitled to receive an amount equal to twelve
(12) months of Executive’s Base Salary which shall be paid according to the
following schedule: (i) a lump sum payment equal to one-half of such amount
shall be payable within ten (10) days following the Termination Date, and (ii)
one-third of the balance of such amount shall be payable within ten (10) days of
each of the three-month, six-month and nine-month anniversaries of the
Termination Date (and in each case no interest shall accrue on such amount);
provided, however, that if Section 409A of the Code would otherwise apply to
such cash severance payment, it instead shall be paid at such time as permitted
by Section 409A of the Code. In addition to the foregoing severance payment, in
the event of the Executive’s Termination Upon Change of Control, the Executive
shall be entitled to receive, within ten (10) days following the Termination
Upon Change of Control, a lump sum payment equal to one hundred percent (100%)
of (a) any actual bonus amount earned with respect to a previous year to the
extent that all the conditions for payment of such bonus have been satisfied
(excluding any requirement to be in employment with the Company as of a given
date which is after the Termination Date) and any such bonus was earned but is
unpaid on the Termination Date; and (b) the target bonus then in effect for the
Executive for the year in which such termination occurs, such payment to be
prorated to reflect the full number of months the Executive remained in the
employ of the Company; provided, however, that if Section 409A of the Code would
otherwise apply to such cash payment, it instead shall be paid at such time as
permitted by Section 409A of the Code. To illustrate, if the Executive’s target
bonus at 100% equals $120,000 for the calendar year and the Executive is
terminated on October 15th, then the foregoing payment shall equal $100,000
(i.e., ten (10) months’ prorated bonus at one hundred percent (100%) with
October counting as a full month worked).

 

3.2 Equity Compensation Acceleration. Upon the Executive’s Termination Upon
Change of Control, the vesting and exercisability of all then outstanding stock
options (or any other equity award, including, without limitation, stock
appreciation rights and restricted stock units) granted to the Executive under
any Company Plans shall be accelerated as to 100% of the shares subject to any
such equity awards granted to the Executive.

 



-3-

 

 

3.3 COBRA. If the Executive timely elects coverage under the Consolidated Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall continue to
provide to the Executive, at the Company’s expense, the Company’s health-related
employee insurance coverage for the employee only as in effect immediately prior
to the Executive’s Termination Upon Change of Control for a period of twelve
(12) months following such Termination Upon Change of Control. The date of the
“qualifying event” for the Executive and any dependents shall be the Termination
Date.

 

3.4 Indemnification. In the event of the Executive’s Termination Upon Change of
Control, (a) the Company shall continue to indemnify the Executive against all
claims related to actions arising prior to the termination of the Executive’s
employment to the fullest extent permitted by law, and (b) if the Executive was
covered by the Company’s directors’ and officers’ insurance policy, or an
equivalent thereto, (the “D&O Insurance Policy”) immediately prior to the Change
of Control, the Company or its Successor shall continue to provide coverage
under a D&O Insurance Policy for not less than twenty-four (24) months following
the Executive’s Termination Upon Change of Control on substantially the same
terms of the D&O Insurance Policy in effect immediately prior to the Change of
Control.

 

4. INVOLUNTARY TERMINATION

 

4.1 Severance Payment. In the event of the Executive’s Involuntary Termination,
the Executive shall be entitled to receive an amount equal to twelve (12) months
of the Executive’s Base Salary which shall be paid according to the following
schedule: (i) a lump sum payment equal to one-fourth of such amount shall be
payable within ten (10) days following the Termination Date, and (ii) one-fourth
of such amount shall be payable within ten (10) days of each of the three-month,
six-month and nine-month anniversaries of the Termination Date (and in each case
no interest shall accrue on such amount); provided, however, that if Section
409A of the Code would otherwise apply to such cash severance payment, it
instead shall be paid at such time as permitted by Section 409A of the Code. In
addition to the foregoing severance payment, in the event of the Executive’s
Involuntary Termination, the Executive shall be entitled to receive, within ten
(10) days following the Executive’s Involuntary Termination, a lump sum payment
equal to one hundred percent (100%) of (a) any actual bonus amount earned with
respect to a previous year to the extent that all the conditions for payment of
such bonus have been satisfied (excluding any requirement to be in employment
with the Company as of a given date which is after the Termination Date) and any
such bonus was earned but is unpaid on the Termination Date; and (b) the target
bonus then in effect for the Executive for the year in which such termination
occurs, such payment to be prorated to reflect the full number of months the
Executive remained in the employ of the Company; provided, however, that if
Section 409A of the Code would otherwise apply to such cash payment, it instead
shall be paid at such time as permitted by Section 409A of the Code. To
illustrate, if the Executive’s target bonus at 100% equals $120,000 for the
calendar year and the Executive is terminated on October 15th, then the
foregoing payment shall equal $100,000 (i.e., ten (10) months’ prorated bonus at
one hundred percent (100%) with October counting as a full month worked).

 

4.2 Equity Compensation Acceleration. Upon the Executive’s Involuntary
Termination, the vesting and exercisability of all then outstanding stock
options (or any other equity award, including, without limitation, stock
appreciation rights and restricted stock units) granted to the Executive under
any Company Plans shall be accelerated as to 100% of the shares subject to any
such equity awards granted to the Executive.

 



-4-

 

 

4.3 COBRA. In the event of the Executive’s Involuntary Termination, at any time
after the expiration of twelve months after the Effective Date, if the Executive
timely elects coverage under the Consolidated Budget Reconciliation Act of 1985,
as amended (“COBRA”), the Company shall continue to provide to the Executive, at
the Company’s expense, the Company’s health-related employee insurance coverage
for the employee only as in effect immediately prior to the Executive’s
Involuntary Termination for a period of twelve (12) months following such
Involuntary Termination. The date of the “qualifying event” for the Executive
and any dependents shall be the Termination Date.

 

4.4 Indemnification. In the event of the Executive’s Involuntary Termination,
(a) the Company shall continue to indemnify the Executive against all claims
related to actions arising prior to the Termination Date to the fullest extent
permitted by law, and (b) if the Executive was covered by the D&O Insurance
Policy immediately prior to the Termination Date, the Company shall continue to
provide coverage under a D&O Insurance Policy for not less than twenty-four (24)
months following the Executive’s Involuntary Termination on substantially the
same terms of the D&O Insurance Policy in effect immediately prior to the
Termination Date.

 

5. FEDERAL EXCISE TAX UNDER SECTION 280G

 

5.1 Excise Tax. If (a) any amounts payable to the Executive under this Agreement
or otherwise are characterized as excess parachute payments pursuant to Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), and (b) the
Executive thereby would be subject to any United States federal excise tax due
to that characterization, then if Executive would thereby be in a better
after-tax position, the Company may elect, in the Company’s sole discretion, to
reduce the amounts payable under this Agreement or otherwise, or to have any
portion of applicable options or restricted stock not vest or become
exercisable, in order to avoid any “excess parachute payment” under Section
280G(b)(1) of the Code.

 

5.2 Calculation by Independent Public Accountants. Unless the Company and the
Executive otherwise agree in writing, any calculation of the amount of any
excess parachute payments payable by the Executive shall be made in writing by
the Company’s independent public accountants (the “Accountants”) whose
conclusion shall be final and binding on the parties. For purposes of making
such calculations, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make the required calculations. The Company shall bear all fees and expenses the
Accountants may charge in connection with these services, but the engagement of
the Accountants for this purpose shall be pursuant to an agreement between the
Executive and the Accountants.

 

6. DEFINITIONS

 

6.1 Capitalized Terms Defined. Capitalized terms used in this Agreement shall
have the meanings set forth in this Section 4, unless the context clearly
requires a different meaning.

 

6.2 “Base Salary” means the greater of (a) if applicable, the monthly salary of
the Executive in effect immediately prior to the Change of Control, or (b) the
monthly salary of the Executive in effect immediately prior to the Termination
Date.

 



-5-

 

 

6.3 “Cause” means:

 

(a)the Executive willfully failed to follow the lawful written directions of the
Board of Directors of the Company or Executive’s immediate superior; provided
that no termination for such Cause shall occur unless the Executive: (i) has
been provided with notice, specifying such willful failure in reasonable detail,
of the Company’s intention to terminate the Executive for Cause; and (ii) has
failed to cure or correct such willful failure within thirty (30) days of
receiving such notice;

 

(b)the Executive engaged in gross misconduct, or gross incompetence which is
materially detrimental to the Company; provided that no termination for such
Cause shall occur unless the Executive: (i) has been provided with notice,
specifying such gross misconduct or gross incompetence in reasonable detail, of
the Company’s intention to terminate the Executive for Cause; and (ii) has
failed to cure or correct such gross misconduct within thirty (30) days of
receiving such notice;

 

(c)the Executive willfully failed to comply in any material respect with the
Employee Invention Assignment & Confidentiality Agreement, the Company’s share
dealing code, the Employee’s non-competition agreement or any other reasonable
policies of the Company where non-compliance would be materially detrimental to
the Company; provided that no termination for such Cause shall occur unless the
Executive: (i) has been provided with notice of the Company’s intention to
terminate the Executive for such Cause, and (ii) has failed to cure or correct
such willful failure within thirty (30) days of receiving such notice, provided
that such notice and cure period requirements shall not apply in the event that
such non-compliance is of a nature that it is unable to be remedied; or

 

(d)is convicted of a felony or crime involving moral turpitude (excluding drunk
driving unless combined with other aggravating circumstances or offenses) or
commission of a fraud which the Company reasonably believes would reflect
adversely on the Company.

 

6.4 “Change of Control” means:

 

(a)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
(50%) percent or more of (i) the outstanding shares of common stock of the
Company, or (ii) the combined voting power of the Company’s outstanding
securities;

 

(b)the Company is party to a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), directly or indirectly, at least fifty (50%) percent of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

 



-6-

 

 

(c)the sale or disposition of all or substantially all of the Company’s assets,
or consummation of any transaction, or series of related transactions, having
similar effect (other than to a subsidiary of the Company);

 

6.5 “Company” shall mean Workhorse Group Inc. and, following a Change of
Control, any Successor.

 

6.6 “Involuntary Termination” means:

 

(a)any termination without Cause of the employment of the Executive by the
Company; or

 

(b)any resignation by Executive for Good Reason where such resignation occurs
within sixty (60) days following the occurrence of such Good Reason.

 

Notwithstanding the foregoing, the term “Involuntary Termination” shall not
include any termination of the employment of the Executive: (1) by the Company
for Cause; (2) by the Company as a result of the Permanent Disability of the
Executive; (3) as a result of the death of the Executive; (4) that occurs within
the period of time to qualify as a “Termination Upon Change of Control”; or (5)
as a result of the voluntary termination of employment by the Executive for any
reason other than Good Reason.

 

6.7 “Good Reason” means the occurrence of any of the following conditions,
without the Executive’s written consent:

 

(a)Any act, set of facts or omissions with respect to the Executive that would,
as a matter of applicable law, constitute a constructive termination of the
Executive.

 

(b)A reduction in the Executive’s Base Salary or, if applicable, target bonus
opportunity (subject to applicable performance requirements with respect to the
actual amount of bonus compensation earned similar to the applicable performance
requirements currently in effect), and in the event of a Change of Control, as
compared to Executive’s Base Salary and target bonus opportunity in effect
immediately prior to the public announcement of the Change of Control; provided,
however, that this clause (c) shall not apply in the event of a reduction in the
Executive’s Base Salary or, if applicable, target bonus opportunity as part of a
Company-wide or executive team-wide cost-cutting measure or Company-wide or
executive team-wide cutback as a result of overall Company performance.

 

(c)The failure of the Company (i) to continue to provide the Executive an
opportunity to participate in any benefit or compensation plans provided to
employees who hold positions with the Company comparable to the Executive’s
position, (ii) to provide the Executive all other fringe benefits (or the
equivalent) in effect for the benefit of any employee group which includes any
employee who hold a position with the Company comparable to the Executive’s
position, where in the event of a Change of Control, such comparison shall be
made relative to the time immediately prior to the public announcement of such
Change of Control); or (iii) continue to provide director’s and officers’
insurance.

 



-7-

 

 

(d)A material breach of this Agreement by the Company, including, in the event
of a Change of Control, failure of the Company to obtain the consent of a
Successor to perform all of the obligations of the Company under this Agreement.

 

The Executive must first give the Company an opportunity to cure any of the
foregoing within thirty (30) days following delivery to the Company of a written
explanation specifying the specific basis for Executive’s belief that Executive
is entitled to terminate employment for Good Reason, and Executive terminates
employment with the Company not later than (30) days following the Company’s
failure to cure.

 

6.8 “Permanent Disability” means that:

 

(a)the Executive has been incapacitated by bodily injury, illness or disease so
as to be prevented thereby from engaging in the performance of the Executive’s
duties;

 

(b)such total incapacity shall have continued for a period of six consecutive
months; and

 

(c)such incapacity will, in the opinion of a qualified physician, be permanent
and continuous during the remainder of the Executive’s life.

 

6.9 “Substantive Functional Equivalent” means that the Executive’s position
must:

 

(a)be in a substantive area of the Executive’s competence (e.g., finance or
executive management) and not materially different from the position occupied
immediately prior;

 

(b)allow the Executive to serve in a role and perform duties functionally
equivalent to those performed immediately prior; and

 

(c)not otherwise constitute a material, adverse change in authority, title,
status, responsibilities or duties from those of the Executive immediately
prior, causing the Executive to be of materially lesser rank or responsibility,
including requiring the Executive to report to a person other than the Board.

 

6.10 “Successor” means any successor in interest to, or assignee of,
substantially all of the business and assets of the Company.

 

6.11 “Termination Date” means the date of the termination of the Executive’s
employment with the Company.

 



-8-

 

 

6.12 “Termination Upon Change of Control” means:

 

(a)any termination of the employment of the Executive by the Company without
Cause during the period commencing on or after the date that the Company first
publicly announces a definitive agreement that results in a Change of Control
(even though still subject to approval by the Company’s stockholders and other
conditions and contingencies, but provided that the Change of Control actually
occurs) and ending on the date which is twelve (12) months following the Change
of Control; or

 

(b)any resignation by Executive for Good Reason where (i) such Good Reason
occurs during the period commencing on or after the date that the Company first
publicly announces a definitive agreement that results in a Change of Control
(even though still subject to approval by the Company’s stockholders and other
conditions and contingencies, but provided that the Change of Control actually
occurs) and ending on the date which is twelve (12) months following the Change
of Control, and (ii) such resignation occurs at or after such Change of Control
and in any event within six (6) months following the occurrence of such Good
Reason.

 

Notwithstanding the foregoing, the term “Termination Upon Change of Control”
shall not include any termination of the employment of the Executive: (1) by the
Company for Cause; (2) by the Company as a result of the Permanent Disability of
the Executive; (3) as a result of the death of the Executive; or (4) as a result
of the voluntary termination of employment by the Executive for any reason other
than Good Reason.

 

7. EXCLUSIVE REMEDY

 

7.1 No Other Benefits Payable. The Executive shall be entitled to no other
termination, severance or change of control compensation, benefits, or other
payments from the Company as a result of any termination with respect to which
the payments and benefits described in Section 2 have been provided to the
Executive, except as expressly set forth in this Agreement.

 

7.2 No Limitation of Regular Benefit Plans. Except as may be provided elsewhere
in this Agreement, this Agreement is not intended to and shall not affect, limit
or terminate any plans, programs or arrangements of the Company that are
regularly made available to a significant number of employees or officers of the
Company, including, without limitation, the Company’s stock option plans.

 

7.3 Release of Claims. The payment of the benefits described in Sections 3 and 4
of this Agreement is conditioned upon the delivery by the Executive to the
Company of a signed and effective general release of claims as provided by the
Company; provided, however, that the Executive shall not be required to release
any rights the Executive may have to be indemnified by the Company or as
otherwise provided under this Agreement.

 

7.4 Noncumulation of Benefits. The Executive may not cumulate cash severance
payments, stock option vesting and exercisability and restricted stock vesting
under this Agreement, any other written agreement with the Company and/or
another plan or policy of the Company. If the Executive has any other binding
written agreement with the Company which provides that, upon a Change of Control
or Termination Upon a Change of Control or Involuntary Termination, the
Executive shall receive termination, severance or similar benefits, then no
benefits shall be received by Executive under this Agreement unless, prior to
payment or receipt of benefits under this Agreement, the Executive waives
Executive’s rights to all such other benefits, in which case this Agreement
shall supersede any such written agreement with respect to such other benefits.

 



-9-

 

 

8. NON-COMPETE; PROPRIETARY AND CONFIDENTIAL INFORMATION

 

During the term of this Agreement and following any termination of employment,
Executive agrees to continue to abide by the terms and conditions of each of the
non-competition agreement (during the term of such Agreement) and the Employee
Invention Assignment & Confidentiality Agreement between the Executive and the
Company.

 

9. ARBITRATION

 

9.1 Disputes Subject to Arbitration. Any claim, dispute or controversy arising
out of this Agreement (other than claims relating to misuse or misappropriation
of the intellectual property of the Company), the interpretation, validity or
enforceability of this Agreement or the alleged breach thereof shall be
submitted by the parties to binding arbitration by a sole arbitrator under the
rules of the American Arbitration Association; provided, however, that (a) the
arbitrator shall have no authority to make any ruling or judgment that would
confer any rights with respect to the trade secrets, confidential and
proprietary information or other intellectual property of the Company upon the
Executive or any third party; and (b) this arbitration provision shall not
preclude the Company from seeking legal and equitable relief from any court
having jurisdiction with respect to any disputes or claims relating to or
arising out of the misuse or misappropriation of the Company’s intellectual
property. Judgment may be entered on the award of the arbitrator in any court
having jurisdiction.

 

9.2 Costs of Arbitration. All costs of arbitration, including reasonable
attorney’s fees of the Executive, will be borne by the Company, except that if
the Executive initiates arbitration and the arbitrator finds the Executive’s
claims to be frivolous the Executive shall be responsible for his own costs and
attorneys fees.

 

9.3 Site of Arbitration. The site of the arbitration proceeding shall be in
Cincinnati, Ohio.

 

10. NOTICES

 

For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or five (5) business days after being mailed, return
receipt requested, as follows: (a) if to the Company, attention: Chief Executive
Officer, at the Company’s offices at 100 Commerce Blvd., Loveland, OH 45140 and,
(b) if to the Executive, at the address indicated below or such other address
specified by the Executive in writing to the Company. Either party may provide
the other with notices of change of address, which shall be effective upon
receipt.

 

11. MISCELLANEOUS PROVISIONS

 

11.1 Heirs and Representatives of the Executive; Successors and Assigns of the
Company. This Agreement shall be binding upon and shall inure to the benefit of
and be enforceable by the Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees. This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the successors and assigns of the Company.

 



-10-

 

 

11.2 Amendment and Waiver. No provision of this Agreement shall be modified,
amended, waived or discharged unless the modification, amendment, waiver or
discharge is agreed to in writing, specifying such modification, amendment,
waiver or discharge, and signed by the Executive and by an authorized officer of
the Company (other than the Executive). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

 

11.3 Withholding Taxes. All payments made under this Agreement shall be subject
to deduction of all federal, state, local and other taxes required to be
withheld by applicable law.

 

11.4 Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

11.5 Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Ohio, without
regard to where the Executive has his residence or principal office or where he
performs his duties hereunder.

 

11.6 No Duty to Mitigate. The Executive is not required to seek alternative
employment following termination, and payments called for under this Agreement
will not be reduced by earnings from any other source.

 

11.7. Section 409A of the Code. To the extent (a) any payments or benefits to
which Employee becomes entitled under this Agreement, or under any agreement or
plan referenced herein, in connection with Employee’s termination of employment
with the Company constitute deferred compensation subject to Section 409A of the
Code and (b) Employee is deemed at the time of such termination of employment to
be a “specified employee” under Section 409A of the Code, then such payments
shall not be made or commence until the earliest of (i) the expiration of the
six (6)-month period measured from the date of Employee’s “separation from
service” (as such term is at the time defined in Treasury Regulations under
Section 409A of the Code) from the Company; or (ii) the date of Employee’s death
following such separation from service; provided, however, that such deferral
shall only be effected to the extent required to avoid adverse tax treatment to
Employee, including (without limitation) the additional twenty percent (20%) tax
for which Employee would otherwise be liable under Section 409A(a)(1)(B) of the
Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to Employee or Employee’s beneficiary in one lump sum
(without interest). Any termination of Employee’s employment is intended to
constitute a “separation from service” as such term is defined in Treasury
Regulation Section 1.409A-1. It is intended that each installment of the
payments provided hereunder constitute separate “payments” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i). It is further intended that
payments hereunder satisfy, to the greatest extent possible, the exemption from
the application of Code Section 409A (and any state law of similar effect)
provided under Treasury Regulation Section 1.409A-1(b)(4) (as a “short-term
deferral”).

 

11.8 Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein (whether oral
or written and whether express or implied).

 

 

[SIGNATURE PAGE TO EXECUTIVE RETENTION AGREEMENT FOLLOWS]

 

-11-

 

 

In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company, by its duly authorized officer, as of the day and year first
above written.

 

  Executive         /s/ Duane Hughes   Duane Hughes       Workhorse Group Inc.  
      By: /s/ Paul Gaitan   Name: Paul Gaitan   Title: Chief Financial
Officer       

 



 

